UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7474



ROBERT GORDON AMEGASHIE,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-126)


Submitted:   October 17, 2001             Decided:   October 31, 2001


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Gordon Amegashie, Appellant Pro Se. Staci A. Barrera, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Gordon Amegashie appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Amegashie v. Brooks, No. CA-01-126 (E.D. Va. June

20, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2